[Cite as State v. Holsinger, 2022-Ohio-4092.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      LAWRENCE COUNTY



State of Ohio,                                  :   Case No. 21CA20

        Plaintiff-Appellee,                     :
                                                    DECISION AND
        v.                                      :   JUDGMENT ENTRY

Edward S. Holsinger,                            :

        Defendant-Appellant.                    :   RELEASED 11/15/2022

______________________________________________________________________
                            APPEARANCES:

Autumn D. Adams, Adams Legal, LLC, Toledo, Ohio, for appellant.

Brigham M. Anderson, Lawrence County Prosecutor, and Steven K. Nord, Assistant
Prosecuting Attorney, Ironton, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}     Edward S. Holsinger appeals from a judgment of the Lawrence County

Common Pleas Court convicting him of three counts of aggravated trafficking in drugs

and one count of possession of a controlled substance.              Holsinger raises four

assignments of error asserting that the trial court abused its discretion when it denied his

motion for mistrial, that his aggravated trafficking convictions were against the manifest

weight of the evidence, that the trial court erred in sentencing him under the Reagan

Tokes Law because it is unconstitutional, and that the trial court failed to make the proper

findings to order consecutive sentences. For the reasons that follow, we overrule the

assignments of error and affirm the trial court’s judgment. However, because the trial

court made a clerical mistake when it failed to incorporate the consecutive sentence
Lawrence App. No. 21CA20                                                                    2


findings it made during the sentencing hearing into the sentencing entry, pursuant to

App.R. 9(E), we instruct the trial court to issue a nunc pro tunc sentencing entry which

includes the findings.

                            I. FACTS AND PROCEDURAL HISTORY

        {¶2}       The Lawrence County grand jury indicted Holsinger on five counts: (1)

aggravated trafficking in drugs on or about March 17, 2021 (Count One); (2) aggravated

trafficking in drugs on or about March 23, 2021 (Count Two); (3) aggravated trafficking in

drugs on or about April 6, 2021 (Count Three); (4) aggravated possession of drugs on or

about April 6, 2021 (Count Four); and (5) possession of a controlled substance on or

about April 6, 2021 (Count Five). Counts One through Four involved methamphetamine

and Count Five involved fentanyl. Holsinger pleaded not guilty, and the matter proceeded

to a jury trial.

        {¶3}       Detective Sergeant Aaron Bollinger testified that he works for the Lawrence

County Sheriff’s Office and is an investigator and supervisor for the Lawrence County

Drug and Major Crimes Task Force. Det. Bollinger testified that Shane Blanton was in

jail in connection with a drug-related case and had “some domestic issues and menacing

issues” and agreed to be a confidential informant for the task force. Blanton made

controlled drug buys from Holsinger at the Marlow Bar & Grille on March 17, 2021, and

March 22, 2021. Blanton received $100 compensation for each buy, and Det. Bollinger

believed he may have also received favorable treatment from the prosecutor’s office.

        {¶4}       Det. Bollinger testified that Blanton arranged the buys with Holsinger via

Facebook messages. The March 17, 2021 messages were between Blanton and

someone with the profile name “Eddie Holsinger” who had no profile picture. Blanton
Lawrence App. No. 21CA20                                                                       3


states that he is coming to “the [M]arlow” and wants to “play a game of 8 ball corner

pocket.” Blanton later states that he is about to come and is “bringin 175 [sic].” “Eddie”

responds, “I’ll tell u when [sic],” and later tries to call Blanton, but Blanton missed the call.

The March 23, 2021 messages were between Blanton and someone with the profile name

of “Eddie” who had a profile picture which is difficult to see in the exhibits. Det. Bollinger

testified the picture was of Holsinger. In the messages, Blanton states that he needs “2

balls later.” “Eddie” responds, “K.” Blanton asks, “[W]here u gonna be at this evening?”

“Eddie” responds, “Bar.” Blanton asks “how much” and suggests “200.” “Eddie” responds

“180” “4 esch [sic].” Blanton says, “[S]o 360?” “Eddie” says, “Yes.” Blanton requests “a

lil better deal than that [sic],” and “Eddie” responds, “170.” Det. Bollinger testified that a

“ball” or “eight ball” is approximately 3.5 grams of a drug, and in this case, the drug was

methamphetamine. Det. Bollinger did not take any measures to verify that the Facebook

account or accounts Blanton communicated with belonged to Holsinger.

       {¶5}   Det. Bollinger testified that Blanton was thoroughly searched before each

buy but could not say that the investigator who performed the searches moved Blanton’s

waistband. Blanton then received buy money and an audio-video recording device

monitored by Det. Bollinger in real time. In the video footage from both buys, Blanton

seems to interact with other people at the bar before he interacts with Holsinger. During

the first buy, Blanton hands money to Holsinger, and Holsinger moves as if putting it in a

pant pocket. Given the position of the camera, it is not clear whether Holsinger gives

anything to Blanton around the time of the money exchange. However, after accepting

the money, Holsinger can be seen unscrewing the top of a fake Budweiser can, hiding a

baggie filled with something inside of the can, and then screwing the top back on the can.
Lawrence App. No. 21CA20                                                                    4


During the second buy, Blanton hands money to Holsinger, and when Blanton moves his

hand away from Holsinger, a baggie can be seen in Blanton’s hand. Blanton later says,

“It’s a quarter right?” A voice which appears to be that of Holsinger says, “Yeah.” Blanton

says something like, “Your shit’s fire,” and the voice which appears to be that of Holsinger

responds, “Mine’s good.” Det. Bollinger testified that a “quarter would be like a quarter

ounce” which is the same as seven grams or “two eight balls.”

       {¶6}   On April 6, 2021, Det. Bollinger learned that Holsinger had been arrested

by the Ironton Police Department, and Det. Bollinger interviewed him. On the audio

recording of the interview, Holsinger tells Det. Bollinger that he was pulled over on the

way to a party. Det. Bollinger asks Holsinger about how much “dope” Patrolman Joe

Akers got off him, and Holsinger says, “He said 20 grams.” Det. Bollinger asks if it was

“crystal.” Holsinger says, “Yeah.” Det. Bollinger asks, “You bad on that stuff?” Holsinger

says that he is not and just likes it “once in a while.” Det. Bollinger observes that 20 grams

is a lot for someone who only likes it once in a while. Holsinger says, “We had about 20

people. We was gonna party.” Det. Bollinger asks about where Ptlm. Akers found “it” on

Holsinger. Holsinger says that Ptlm. Akers found “it” in a pill bottle under the vehicle. Det.

Bollinger asks, “Was it yours, Eddie?” Holsinger says, “Yes, it was.” Holsinger also

admits to having a “package of H” and “roaches.”

       {¶7}   Det. Bollinger tells Holsinger that his name has been “coming up more” as

being a “big time” seller. Holsinger claims he has not sold anything “major” and is the

“lowest man on the totem pole.” Det. Bollinger says, “Well, you’ve been selling balls

lately.” Holsinger says, “Balls?” Det. Bollinger says, “Yeah, three and a half grams.”

Holsinger says that he “probably sold a couple” but “nobody can afford it.” Det. Bollinger
Lawrence App. No. 21CA20                                                                 5


asks whether Holsinger does it “at the bar.” Holsinger says it is “wherever somebody

catches me at,” which might be at “the bar” or someone’s house. Det. Bollinger says that

he has seen Holsinger “holding” a half ounce or ounce at a time and knows that Holsinger

keeps it in a Budweiser container with a lid that screws off. Holsinger says, “Oh.”

       {¶8}   Blanton testified that he was charged with aggravated trafficking in drugs,

possession of drugs, and possession of criminal tools, and he contacted Det. Bollinger

because he hoped that if he was “up front and honest about where the drugs came from,”

he would get “a little leeway” on the charges. Blanton became a confidential informant

for the task force and made two buys from Holsinger. Blanton contacted Holsinger via

Facebook messenger and arranged to buy an eight ball of methamphetamine on March

17, 2021, and two eight balls of methamphetamine on March 23, 2021. During one buy,

Holsinger took the drugs from a diversion safe, i.e., a fake Budweiser can which was

hollow inside and had a removeable top, and put the money Blanton gave him in the can.

During the other buy, Holsinger took the drugs from a jacket pocket and put the money

Blanton gave him into that pocket. Blanton testified that usually during drug transactions,

money and drugs are exchanged at the same time, almost like the parties are “shaking

hands,” so the transaction “doesn’t look as obvious.” One of the buys from Holsinger

happened that way; the other did not but involved “something very similar” which “was

quick.” Blanton was paid $100 for each buy and “got help with” his criminal case.

       {¶9}   Ptlm. Akers of the Ironton Police Department testified that on April 6, 2021,

he conducted a traffic stop of a vehicle in which Holsinger was a back seat passenger.

Sergeant Bradley Spoljaric, who assisted with the stop, instructed Holsinger to exit the

vehicle. As Holsinger did so, Ptlm. Akers saw a pill bottle fall from a partially unzipped
Lawrence App. No. 21CA20                                                                    6


“black-like container pack” on Holsinger’s hip. Ptlm. Akers saw a crystal-like substance

in a clear baggie inside the pill bottle, placed Holsinger under arrest, and advised him of

his Miranda rights. Holsinger initially denied that the substance was his. Ptlm. Akers

testified that when he told Holsinger that he saw the pill bottle fall “off of his person,”

Holsinger said it contained methamphetamine but “[n]ever told” Ptlm. Akers “if it was all

his, if it wasn’t.” Later, Ptlm. Akers testified that at some point, Holsinger said the drugs

were his. Ptlm. Akers searched Holsinger and found a digital scale and more baggies

containing a crystal-like substance. Holsinger said the substance in the baggies was

methamphetamine. Ptlm. Akers weighed all of the methamphetamine recovered during

the traffic stop and determined its gross weight was 25 grams. Additional baggies

recovered from Holsinger contained heroin and fentanyl. Ptlm. Akers testified that in his

experience, people carry drugs in multiple baggies when they are transporting them for

sale and distribution to “several different people.”

       {¶10} Sgt. Spoljaric of the Ironton Police Department testified that during the traffic

stop, he observed Holsinger sitting in the back seat of a vehicle. Sgt. Spoljaric saw a

partially smoked marijuana joint under Holsinger’s right leg and asked him to exit the

vehicle. While detaining Holsinger, Sgt. Spoljaric heard what sounded like a pill bottle hit

the ground. Holsinger went to pick it up but Sgt. Spoljaric asked him not to and finished

detaining him.

       {¶11} Analysis by forensic scientists at the Ohio Bureau of Criminal Investigation

of the substances recovered from the controlled buys and traffic stop revealed the

following. The substance from the first buy contained methamphetamine and weighed

3.2 grams, plus or minus .04 grams. The substance from the second buy contained
Lawrence App. No. 21CA20                                                                                  7


methamphetamine and weighed 7.04 grams, plus or minus .04 grams. The crystal-like

substances from the traffic stop contained methamphetamine and collectively weighed

20.87 grams, plus or minus .2 grams. Other substances from the traffic stop contained

fentanyl or fentanyl and heroin.

        {¶12} The jury found Holsinger guilty on all counts. The trial court merged Counts

Three and Four, and the state elected to proceed to sentencing on Count Three. The

court sentenced Holsinger to 36 months in prison on Count One, 36 months on Count

Two, 8 to 12 years on Count Three, and 12 months on Count Five. The court ordered

that the sentences on Counts One and Two run consecutive to each other and to the

sentence on Count Three and that the sentence on Count Five run concurrent to the other

sentences.

                                  II. ASSIGNMENTS OF ERROR

        {¶13} Holsinger presents four assignments of error:1

        I. Reagan Tokes is unconstitutional as it vests sentencing power in the
        Executive Branch and fails to afford Holsinger access to an attorney at any
        disciplinary hearing while he is [in] ODRC’s custody.

        II. The Trial Court failed to make the proper findings to order consecutive
        sentences.

        III. It was an abuse of discretion for the Trial Judge to deny the defense’s
        motion for mistrial.

        IV. The convictions were against the manifest weight of the evidence.

For ease of discussion, we address the assignments of error in a different order.




1Some assignments of error are stated differently in the table of contents and body of Holsinger’s appellate
brief. We use the versions in the body of his appellate brief as they more closely match his arguments.
Lawrence App. No. 21CA20                                                                     8


                               III. MOTION FOR MISTRIAL

       {¶14} In his third assignment of error, Holsinger contends that the trial court

abused its discretion when it denied his motion for a mistrial. “A trial court must declare

a mistrial only ‘when the ends of justice so require and a fair trial is no longer possible.’ ”

State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954, 45 N.E.3d 127, ¶ 198, quoting

State v. Garner, 74 Ohio St.3d 49, 59, 656 N.E.2d 623 (1995). “An appellate court reviews

an order denying a motion for a mistrial for abuse of discretion.” Id. “A trial court abuses

its discretion when it makes a decision that is unreasonable, unconscionable, or arbitrary.”

State v. Darmond, 135 Ohio St.3d 343, 2013-Ohio-966, 986 N.E.2d 971, ¶ 34. “[T]o

establish that a trial court abused its discretion by failing to grant a mistrial, a ‘defendant

must demonstrate material prejudice.’ ” State v. Bertram, 4th Dist. Scioto No. 21CA3950,

2022-Ohio-2488, ¶ 46, quoting Adams at ¶ 198.

       {¶15} Prior to voir dire, the trial court stated, “So motion to sequester witnesses?”

Defense counsel said, “There is a motion to sequester witnesses, Your Honor.” The trial

court granted the motion and stated, “Keep your witnesses apart.” After Ptlm. Akers

finished testifying, defense counsel asked the court that Sgt. Spoljaric and Ptlm. Akers

“remain sequestered from one another until we have had Sergeant Spoljaric’s testimony.”

The court said, “They’ve been ordered. A witness sequestration has been ordered.”

Defense counsel responded, “They’re talking currently.” Defense counsel moved for a

mistrial or in the alternative, to strike the testimony of Ptlm. Akers. The trial court denied

the motion and stated that it wanted to “see how this plays out” but that defense counsel

could renew the motion later. The prosecutor called Sgt. Spoljaric as the next witness

and asked whether he talked to Ptlm. Akers about the case that day. Sgt. Spoljaric
Lawrence App. No. 21CA20                                                                      9


testified, “No.” The prosecutor then asked Sgt. Spoljaric whether he discussed the case

with Ptlm. Akers after he finished testifying, and Sgt. Spoljaric testified, “He walked in,

said I’m going this way, and that’s the last time I seen him [sic].” Ptlm. Akers was not

recalled and questioned about the interaction.

       {¶16} Holsinger asserts that the conversation between Ptlm. Akers and Sgt.

Spoljaric constituted a “direct violation” of the “order to separate the witnesses.” Holsinger

further asserts that it “seems the jury was exposed to this interaction.” He maintains that

he was “materially prejudiced” when the violation occurred, and the trial court “failed to

verify with both witnesses what was said.”

       {¶17} Holsinger has not shown that he was materially prejudiced by the interaction

between Ptlm. Akers and Sgt. Spoljaric. Evid.R. 615(A) states that “at the request of a

party the court shall order witnesses excluded so that they cannot hear the testimony of

other witnesses, and it may make the order of its own motion.” The rule additionally states

that “[a]n order directing the ‘exclusion’ or ‘separation’ of witnesses or the like, in general

terms without specification of other or additional limitations, is effective only to require the

exclusion of witnesses from the hearing during the testimony of other witnesses.” Evid.R.

615(A). “A separation order does not forbid other conduct by witnesses, such as * * *

discussing the case with other witnesses outside the courtroom.” 2003 Staff Note, Evid.R.

615(A). “To the extent that a trial court, in the exercise of its discretion, determines to

order forms of separation in addition to exclusion, it remains free to do so, but it can do

so only by making the additional restrictions explicit and by giving the parties notice of the

specific additional restrictions that have been ordered.” Id. “Notice to the parties is
Lawrence App. No. 21CA20                                                                     10


required because, with the exception of contempt, sanctions for violation of the rule tend

to have their greatest effect on the parties, rather on the witnesses.” Id.

         {¶18} In this case, the trial court gave a general order directing the parties to keep

their witnesses “apart” but did not specify other or additional limitations. Consequently,

the court’s order was effective only to require the exclusion of witnesses from the

courtroom during the testimony of other witnesses. The order was not effective to

preclude Ptlm. Akers and Sgt. Spoljaric from conversing after Ptlm. Akers testified.

Moreover, the interaction between Ptlm. Akers and Sgt. Spoljaric did not violate the spirit

of the separation order because they did not discuss Ptlm. Akers’s testimony. Sgt.

Spoljaric testified that Ptlm. Akers merely announced the direction he was going.

         {¶19} Holsinger cites no legal authority to support his suggestion that the trial

court had a duty to question Ptlm. Akers about the interaction to see whether his version

of it matched that of Sgt. Spoljaric. And we will not speculate that additional testimony by

Ptlm. Akers would have demonstrated material prejudice to Holsinger. Even if Ptlm.

Akers and Sgt. Spoljaric had discussed the case, it is difficult to see how the discussion

could have impacted the verdict. The most incriminating testimony Sgt. Spoljaric gave

after Ptlm. Akers spoke to him was that Sgt. Spoljaric heard what sounded like a pill bottle

hit the ground while detaining Holsinger and that Holsinger went to pick it up. Ptlm. Akers

testified that he saw the pill bottle fall out of a “container pack” on Holsinger’s hip and that

eventually Holsinger admitted the bottle contained methamphetamine which was his. And

during     the   recorded   interview   with   Det.   Bollinger,   Holsinger    admitted    the

methamphetamine in the pill bottle was his. Therefore, even without Sgt. Spoljaric’s
Lawrence App. No. 21CA20                                                                      11


testimony there was ample evidence that the methamphetamine in the pill bottle belonged

to Holsinger.

       {¶20} For the foregoing reasons, we conclude the trial court did not abuse its

discretion when it denied the motion for mistrial and overrule the third assignment of error.

                      IV. MANIFEST WEIGHT OF THE EVIDENCE

       {¶21} In his fourth assignment of error, Holsinger contends that his convictions on

Counts One, Two, and Three were against the manifest weight of the evidence. In

determining whether a conviction is against the manifest weight of the evidence, an

appellate court

       must review the entire record, weigh the evidence and all reasonable
       inferences, consider the credibility of witnesses, and determine whether, in
       resolving conflicts in the evidence, the trier of fact clearly lost its way and
       created such a manifest miscarriage of justice that reversal of the conviction
       is necessary. In order to satisfy this test, the state must introduce
       substantial evidence on all the elements of an offense, so that the jury can
       find guilt beyond a reasonable doubt.

              Although a court of appeals may determine that a judgment of a trial
       court is sustained by sufficient evidence, that court may nevertheless
       conclude that the judgment is against the weight of the evidence. However,
       we are reminded that generally, it is the role of the jury to determine the
       weight and credibility of evidence. “ ‘A jury, sitting as the trier of fact, is free
       to believe all, part or none of the testimony of any witness who appears
       before it.’ ” State v. Reyes-Rosales, 4th Dist. Adams No. 15CA1010, 2016-
       Ohio-3338, ¶ 17, quoting State v. West, 4th Dist. Scioto No. 12CA3507,
       2014-Ohio-1941, ¶ 23. We defer to the trier of fact on these evidentiary
       weight and credibility issues because it is in the best position to gauge the
       witnesses’ demeanor, gestures, and voice inflections, and to use these
       observations to weigh their credibility.

(Citations omitted.) State v. Anderson, 4th Dist. Highland No. 18CA14, 2019-Ohio-395,

¶ 14-15.
Lawrence App. No. 21CA20                                                                  12


                                  A. Statutory Provisions

       {¶22} R.C. 2925.03(A) states:

       No person shall knowingly do any of the following:

       (1) Sell or offer to sell a controlled substance or a controlled substance
       analog;

       (2) Prepare for shipment, ship, transport, deliver, prepare for distribution, or
       distribute a controlled substance or a controlled substance analog, when
       the offender knows or has reasonable cause to believe that the controlled
       substance or a controlled substance analog is intended for sale or resale by
       the offender or another person.

“ ‘Sale’ includes delivery, barter, exchange, transfer, or gift, or offer thereof, and each

transaction of those natures made by any person, whether as principal, proprietor, agent,

servant, or employee.” R.C. 3719.01(U). See also R.C. 2925.01(A) (stating that as used

in R.C. Chapter 2925, “sale” has the same meaning as in R.C. 3719.01).

       {¶23} R.C. 2925.03(C)(1) states that “[i]f the drug involved in the violation is any

compound, mixture, preparation, or substance included in * * * schedule II, * * * whoever

violates division (A) of this section is guilty of aggravated trafficking in drugs.” R.C.

2925.03(C)(1)(c) makes the offense a third-degree felony “if the amount of the drug

involved equals or exceeds the bulk amount but is less than five times the bulk amount.”

R.C. 2925.03(C)(1)(d) makes the offense a second-degree felony “if the amount of the

drug involved equals or exceeds five times the bulk amount but is less than fifty times the

bulk amount.” Methamphetamine is a schedule II controlled substance and is categorized

as a stimulant. Ohio Adm. Code 4729:9-1-02(C)(2). R.C. 2925.01(D)(1)(g) defines “bulk

amount” as “[a]n amount equal to or exceeding three grams of a compound, mixture,

preparation, or substance that is or contains any amount of a schedule II stimulant, or any

of its salts or isomers, that is not in a final dosage form manufactured by a person
Lawrence App. No. 21CA20                                                                  13


authorized by the Federal Food, Drug, and Cosmetic Act and the federal drug abuse

control laws.”

                                      B. Count One

       {¶24} Holsinger contends that his conviction on Count One, aggravated trafficking

in drugs on or about March 17, 2021, in violation of R.C. 2925.03(A)(1) and (C)(1)(c), was

against the manifest weight of the evidence. Holsinger asserts that the state failed to

prove beyond a reasonable doubt that he sold or offered to sell methamphetamine to

Blanton on that date. Holsinger maintains that the “only evidence” he did so was Blanton’s

testimony because the video footage from that date does not depict the interactions

Blanton had with others before he met with Holsinger or show Holsinger handing any

drugs to Blanton. According to Holsinger, the jury lost its way in believing Blanton’s

testimony because his “credibility is non-existent.”      Holsinger asserts that “Blanton

contacted the police and offered to work with them as a way to save himself from his own

bad choices.” Blanton “volunteered that he could hand Holsinger to the police department

all wrapped up in a bow, and if he failed to do so then his sweet plea bargain deal would

go away.” Holsinger maintains that Blanton “fulfilled his end of the bargain, so he could

get what he wanted.”

       {¶25} After weighing the evidence and all reasonable inferences, considering the

credibility of the witnesses after according the requisite deference to the jury’s

determinations, we conclude that in resolving evidentiary conflicts, the jury did not clearly

lose its way or create a manifest miscarriage of justice so that we must reverse the

conviction on Count One.       The state presented evidence that on March 17, 2021,

Holsinger knowingly sold methamphetamine to Blanton and that the amount of the drug
Lawrence App. No. 21CA20                                                               14


involved equaled or exceeded the bulk amount but was less than five times the bulk

amount. There is evidence that Blanton made arrangements with “Eddie Holsinger” via

Facebook to buy an “8 ball” of methamphetamine, i.e., approximately 3.5 grams, that day

and in fact met Holsinger. Prior to the meeting, law enforcement searched Blanton and

gave him buy money. Blanton testified that Holsinger gave him drugs during the meeting.

Laboratory testing revealed that the substance at issue contained methamphetamine and

weighed 3.2 grams, plus or minus .04 grams. Blanton recalled that during one buy,

Holsinger took the drugs from a fake Budweiser can and then put the buy money inside

the can. The video footage from the first buy shows Holsinger in possession of a fake

Budweiser can. Given the position of the camera, the footage does not show whether

Holsinger removed drugs from the fake can or gave them to Blanton. However, the

footage shows Blanton handing money to Holsinger, who appears to put it in a pant

pocket, and then shows Holsinger hiding a baggie containing a substance inside the fake

can. A few weeks later, Holsinger admitted to Det. Bollinger that he had “probably” sold

some “balls” recently. And when Det. Bollinger said he knew Holsinger stored drugs in a

fake Budweiser can, Holsinger did not deny the claim and simply said, “Oh.”

      {¶26} Although Holsinger believes that Blanton is not credible, we find nothing

inherently incredible about his testimony that Holsinger sold him the drugs. There is

circumstantial evidence to support the testimony, and “we again emphasize that credibility

determinations are within the fact finder’s province.” State v. McIntosh, 4th Dist. Gallia

No. 17CA14, 2018-Ohio-5343, ¶ 53. The jury “was in the best position to weigh the

informant’s circumstances when it evaluated the informant’s credibility, and we should not
Lawrence App. No. 21CA20                                                               15


second-guess its decision.” Id. Based on the foregoing, we conclude the conviction on

Count One was not against the manifest weight of the evidence.

                                     C. Count Two

      {¶27} Holsinger contends that his conviction on Count Two, aggravated trafficking

in drugs on or about March 23, 2021, in violation of R.C. 2925.03(A)(1) and (C)(1)(c), was

against the manifest weight of the evidence for the same reasons as Count One. After

weighing the evidence and all reasonable inferences, considering the credibility of the

witnesses after according the requisite deference to the jury’s determinations, we

conclude that in resolving evidentiary conflicts, the jury did not clearly lose its way or

create a manifest miscarriage of justice so that we must reverse the conviction. The state

presented evidence that on March 23, 2021, Holsinger knowingly sold methamphetamine

to Blanton and that the amount of the drug involved equaled or exceeded the bulk amount

but was less than five times the bulk amount.

      {¶28} There is evidence that Blanton made arrangements with “Eddie,” who used

Holsinger’s picture as a profile picture, via Facebook to buy “2 balls” of

methamphetamine, i.e., approximately 7 grams, that day and in fact met Holsinger. Prior

to the meeting, law enforcement searched Blanton and gave him buy money. Blanton

testified that Holsinger gave him drugs during the meeting, and as we explained in the

previous section, the jury was free to believe Blanton’s testimony. Blanton recalled that

during one buy, the money and drugs were exchanged at the same time as if he and

Holsinger were shaking hands. Blanton also recalled that during one buy, Holsinger took

the drugs from a jacket pocket and put the money Blanton gave him into the same pocket.

In the video footage of the second buy, Holsinger is wearing a jacket. Blanton hands
Lawrence App. No. 21CA20                                                                                16


money to Holsinger, and when Blanton moves his hand away from Holsinger, a baggie

can be seen in Blanton’s hand. Blanton and Holsinger then discuss the amount and

quality of Holsinger’s product. Laboratory testing revealed that the substance at issue

contained methamphetamine and weighed 7.04 grams, plus or minus .04 grams. Based

on the foregoing, we conclude the conviction on Count Two was not against the manifest

weight of the evidence.

                                           D. Count Three

        {¶29} Holsinger contends that his conviction on Count Three, aggravated

trafficking in drugs on or about April 6, 2021, in violation of R.C. 2925.03(A)(2) and

(C)(1)(d), was against the manifest weight of the evidence.2 Holsinger asserts the state

failed to prove beyond a reasonable doubt that he intended to sell the methamphetamine

law enforcement found that day. Holsinger highlights the fact that he “stated he had the

drugs for a party he was attending with many other people.” Holsinger asserts that one

can reasonably infer from his statements that he planned to use the methamphetamine

“for personal use amongst the friends he was hanging out with, not that he was going to

sell the drugs.”

        {¶30} After weighing the evidence and all reasonable inferences, considering the

credibility of the witnesses after according the requisite deference to the jury’s

determinations, we conclude that in resolving evidentiary conflicts, the jury did not clearly

lose its way or create a manifest miscarriage of justice so that we must reverse the

conviction on Count Three. The state presented evidence that on April 6, 2021, Holsinger



2One line of the indictment contains a scrivener’s error misidentifying the pertinent code sections as R.C.
2925.11(A)(2) and (C)(1)(d).
Lawrence App. No. 21CA20                                                                  17


knowingly transported methamphetamine when he knew it was intended for sale or resale

by him and that the amount of the drug involved equaled or exceeded five times the bulk

amount but was less than fifty times the bulk amount. Ptlm. Akers testified that during the

traffic stop that day, he saw a pill bottle, which contained a crystal-like substance inside

a clear baggie, fall from a partially unzipped container pack on Holsinger’s hip. Ptlm.

Akers testified that Holsinger eventually admitted the bottle contained methamphetamine

and that the drugs were his. Ptlm. Akers also testified that Holsinger was carrying

additional baggies containing a crystal-like substance, which Holsinger admitted was

methamphetamine. Ptlm. Akers testified that in his experience, people carry drugs in

multiple baggies when they are transporting them for sale and distribution to multiple

people. Later, Holsinger admitted to Det. Bollinger that the “crystal” in the pill bottle was

his. Laboratory testing revealed that the crystal-like substances recovered contained

methamphetamine.       Although Ptlm. Akers testified that the substances collectively

weighed 25 grams and laboratory testing indicated they weighed 20.87 grams, plus or

minus .2 grams, both weights are within the range specified in R.C. 2925.03(C)(1)(d).

       {¶31} The fact that Holsinger indicated the methamphetamine was for use by

himself and others at a party did not preclude a finding that he transported the

methamphetamine when he knew it was intended for sale or resale by him. The jury did

not have to believe the drugs were for personal use. Moreover, Holsinger did not say that

he intended to give the drugs to the other people at the party for free, and even if he had,

for purposes of R.C. 2925.03, a “sale” includes a “gift.” R.C. 3719.01(U) (defining a

“sale”); R.C. 2925.01(A) (as used in R.C. Chapter 2925, “sale” has the same meaning as
Lawrence App. No. 21CA20                                                                18


in R.C. 3719.01). Based on the foregoing, we conclude the conviction on Count Three

was not against the manifest weight of the evidence.

                      E. Conclusion on Fourth Assignment of Error

      {¶32} Having concluded the convictions on Counts One, Two, and Three were not

against the manifest weight of the evidence, we overrule the fourth assignment of error.

                               V. REAGAN TOKES LAW

      {¶33} In his first assignment of error, Holsinger contends that the trial court erred

when it sentenced him under the Reagan Tokes Law because it is unconstitutional. The

Reagan Tokes Law encompasses four newly enacted statutes and amendments to 50

existing statutes. R.C. 2901.011. Relevant here, the Reagan Tokes Law requires that a

court imposing a prison term under R.C. 2929.14(A)(1)(a) or (2)(a) for a first or second

degree felony committed on or after March 22, 2019, impose a minimum prison term

under that provision and a maximum prison term determined under R.C. 2929.144(B).

R.C. 2929.144(A) and (C). There is a presumption that the offender “shall be released

from service of the sentence on the expiration of the offender’s minimum prison term or

on the offender’s presumptive earned early release date, whichever is earlier.” R.C.

2967.271(B). A presumptive earned early release date is a date determined under

procedures described in R.C. 2967.271(F) which allow the sentencing court to reduce the

minimum prison term under certain circumstances. R.C. 2967.271(A)(2).

      {¶34} R.C. 2967.271(C) states that the Ohio Department of Rehabilitation and

Correction (“ODRC”) may rebut the presumption in R.C. 2967.271(B) if it determines, at

a hearing, that one or more of the following applies:

      (1) Regardless of the security level in which the offender is classified at the
      time of the hearing, both of the following apply:
Lawrence App. No. 21CA20                                                                   19



       (a) During the offender’s incarceration, the offender committed institutional
       rule infractions that involved compromising the security of a state
       correctional institution, compromising the safety of the staff of a state
       correctional institution or its inmates, or physical harm or the threat of
       physical harm to the staff of a state correctional institution or its inmates, or
       committed a violation of law that was not prosecuted, and the infractions or
       violations demonstrate that the offender has not been rehabilitated.

       (b) The offender’s behavior while incarcerated, including, but not limited to
       the infractions and violations specified in division (C)(1)(a) of this section,
       demonstrate that the offender continues to pose a threat to society.

       (2) Regardless of the security level in which the offender is classified at the
       time of the hearing, the offender has been placed by the department in
       extended restrictive housing at any time within the year preceding the date
       of the hearing.

       (3) At the time of the hearing, the offender is classified by the department
       as a security level three, four, or five, or at a higher security level.

If ODRC rebuts the presumption, it “may maintain the offender’s incarceration” after the

expiration of the minimum prison term or presumptive earned early release date for a

reasonable period of time, determined and specified by ODRC, which “shall not exceed

the offender’s maximum prison term.” R.C. 2967.271(D)(1).

                                  A. Standard of Review

       {¶35} The constitutionality of a statute presents a question of law we review de

novo. Hayslip v. Hanshaw, 2016-Ohio-3339, 54 N.E.3d 1272, ¶ 27 (4th Dist.). “ ‘[L]aws

are entitled to a strong presumption of constitutionality.’ ” Ohio Renal Assn. v. Kidney

Dialysis Patient Protection Amendment Commt., 154 Ohio St.3d 86, 2018-Ohio-3220, 111

N.E.3d 1139, ¶ 26, quoting Yajnik v. Akron Dept. of Health, Hous. Div., 101 Ohio St.3d

106, 2004-Ohio-357, 802 N.E.2d 632, ¶ 16.            “A party may challenge a statute as

unconstitutional on its face or as applied to a particular set of facts.” Harrold v. Collier,

107 Ohio St.3d 44, 2005-Ohio-5334, 836 N.E.2d 1165, ¶ 37. “A party asserting a facial
Lawrence App. No. 21CA20                                                                   20


challenge * * * must prove beyond a reasonable doubt ‘that no set of circumstances exists

under which the act would be valid.’ ” Ohio Renal Assn. at ¶ 26, quoting Wymsylo v.

Bartec, Inc., 132 Ohio St.3d 167, 2012-Ohio-2187, 970 N.E.2d 898, ¶ 21.

       {¶36} In this case, Holsinger asserts a facial challenge to the Reagan Tokes Law

but concedes that he did not raise this challenge at the trial level. “ ‘[T]he question of the

constitutionality of a statute must generally be raised at the first opportunity and, in a

criminal prosecution, this means in the trial court.’ ” State v. Quarterman, 140 Ohio St.3d

464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 15, quoting State v. Awan, 22 Ohio St.3d 120,

122, 489 N.E.2d 277 (1986). However, a reviewing court has “discretion to consider a

forfeited constitutional challenge to a statute” and “may review the trial court decision for

plain error, but we require a showing that but for a plain or obvious error, the outcome of

the proceeding would have been otherwise, and reversal must be necessary to correct a

manifest miscarriage of justice.”     (Citation omitted.)   Id. at ¶ 16.    “The burden of

demonstrating plain error is on the party asserting it.” Id. The Supreme Court of Ohio

has also “stated that a forfeited constitutional challenge to a statute is subject to review

‘where the rights and interests involved may warrant it.’ ” Id., quoting In re M.D., 38 Ohio

St.3d 149, 527 N.E.2d 286 (1988), syllabus.

       {¶37} Holsinger suggests we should not apply plain error review because the

reason trial counsel did not challenge the Reagan Tokes Law is “because at the time of

sentencing this Court had ruled multiple times the issue of Reagan Tokes was not ripe

for review.” At the time Holsinger was sentenced, this court rejected challenges to the

constitutionality of the Reagan Tokes Law such as his, which relate to R.C. 2967.271, in

direct appeals of convictions and prison sentences on the ground that the challenges
Lawrence App. No. 21CA20                                                                  21


were not ripe for review. E.g., State v. Long, 4th Dist. Pickaway No. 20CA9, 2021-Ohio-

2672, ¶ 1-2, 8, 13, reversed and remanded, In re Cases Held for the Decision in State v.

Maddox, 167 Ohio St.3d 409, 2022-Ohio-1352, 193 N.E.3d 553, ¶ 1. A few months after

Holsinger was sentenced, the Supreme Court of Ohio held in State v. Maddox, 2022-

Ohio-764, ___ N.E.3d ___, ¶ 22, that “a criminal defendant’s challenge to the

constitutionality of R.C. 2967.271 is ripe for review on the defendant’s direct appeal of his

or her conviction and prison sentence.”

       {¶38} The record in this case is silent as to why trial counsel did not make a

constitutional challenge to the Reagan Tokes Law. Even if our prior decisions influenced

trial counsel, Holsinger cites no legal authority for the position that our prior decisions

somehow excuse trial counsel’s failure to raise the constitutional issue such that plain

error review does not apply. Nothing about our prior decisions precluded trial counsel

from raising a constitutional challenge to the Reagan Tokes Law in order to preserve it

pending determination of the ripeness issue by the Supreme Court of Ohio. Therefore,

we review the first assignment of error under the plain error standard of review.

                                 B. Separation of Powers

       {¶39} Holsinger contends that the Reagan Tokes Law is unconstitutional because

it “vests sentencing power in the Executive Branch” in violation of the separation of

powers doctrine. He asserts that in State ex rel. Bray v. Russell, 89 Ohio St.3d 132, 729

N.E.2d 359 (2000), the Supreme Court of Ohio invalidated “a statutory scheme that

allowed prison officials to punish prisoners for their misconduct by extending their prison

sentence.” He asserts that ODRC’s ability under R.C. 2967.271(C)(1)(a) “as a part of the

Executive Branch of the Ohio government, to decide that [he] violated a law is the very
Lawrence App. No. 21CA20                                                                 22


definition of encroachment on the powers of the Judicial Branch, and is just what was

held to be unconstitutional actions in Bray.”

       {¶40} Holsinger has failed in his burden to show that the Reagan Tokes Law

violates the separation of powers doctrine on its face. His separation of powers argument

is similar to one we rejected in State v. Bontrager, 2022-Ohio-1367, 188 N.E.3d 607,

¶ 41-44 (4th Dist.). He does not address Bontrager or offer any reason for us to revisit it.

                                   C. Access to Counsel

       {¶41} Holsinger also contends that the Reagan Tokes Law is unconstitutional

because it “fails to afford” him “access to an attorney at any disciplinary hearing while he

is [in] ODRC’s custody.” He asserts that it violates his “procedural due process rights to

be denied access to counsel at every disciplinary hearing and the hearing to determine

whether he can be released at his minimum prison term, and each hearing thereafter if

his incarceration is continued.”

                                   1. General Principles

       {¶42} The Due Process Clause in the Fourteenth Amendment to the United States

Constitution states: “No State shall * * * deprive any person of life, liberty, or property,

without due process of law * * *.” The Due Course of Law Clause in Article I, Section 16

of the Ohio Constitution provides: “All courts shall be open, and every person, for an

injury done him in his land, goods, person, or reputation, shall have remedy by due course

of law, and shall have justice administered without denial or delay.” “The two clauses

provide equivalent due process protections.” State v. Wheatley, 2018-Ohio-464, 94

N.E.3d 578, ¶ 28 (4th Dist.), citing State v. Aalim, 150 Ohio St.3d 489, 2017-Ohio-2956,

83 N.E.3d 883, ¶ 15.
Lawrence App. No. 21CA20                                                                     23


       {¶43} “The Due Process Clause applies when government action deprives a

person of liberty * * *.” Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442

U.S. 1, 7, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979). “Once it is determined that due process

applies, the question remains what process is due.” Morrissey v. Brewer, 408 U.S. 471,

481, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972). “[D]ue process is flexible and calls for such

procedural protections as the particular situation demands.” Id. “[I]dentification of the

specific dictates of due process generally requires consideration of three distinct factors:

First, the private interest that will be affected by the official action; second, the risk of an

erroneous deprivation of such interest through the procedures used, and the probable

value, if any, of additional or substitute procedural safeguards; and finally, the

Government’s interest, including the function involved and the fiscal and administrative

burdens that the additional or substitute procedural requirement would entail.” Mathews

v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976). At minimum, due

process requires “the opportunity to be heard ‘at a meaningful time and in a meaningful

manner.’ ” Mathews at 333, quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85 S.Ct.

1187, 14 L.Ed.2d 62 (1965).

                                      2. Liberty Interest

       {¶44} “A liberty interest may arise from the Constitution itself, by reason of

guarantees implicit in the word ‘liberty,’ or it may arise from an expectation or interest

created by state laws or policies.” (Citations omitted.) Wilkinson v. Austin, 545 U.S. 209,

221, 125 S.Ct. 2384, 162 L.E.2d 174 (2005). “Because the Reagan Tokes Law creates

a presumption of release after service of an offender’s minimum sentence, * * * it creates

a liberty interest implicating due process rights.” State v. Stenson, 6th Dist. Lucas No. L-
Lawrence App. No. 21CA20                                                                 24


20-1074, 2022-Ohio-2072, ¶ 25. Therefore, the question becomes what process is due

when the government deprives an offender of this liberty interest.

                                     3. Process Due

       {¶45} Holsinger has not shown that due process requires that the state provide

inmates access to an attorney at all R.C. 2967.271(C) hearings and underlying

disciplinary hearings or that the absence of a provision in the Reagan Tokes Law

providing such access renders it facially unconstitutional. Holsinger asserts that “in Ohio,

a person subject to a civil commitment is entitled [to] be represented by counsel, including

court appointed counsel” “because a civil commitment implicates a loss of liberty.” He

asserts that “[t]his is no different than what Reagan Tokes contemplates by allowing

ODRC to continue the incarceration of an inmate based upon an allegation the inmate

committed a violation of law that was not prosecuted.”

       {¶46} Holsinger’s suggestion that the process due in civil commitment

proceedings and in proceedings to maintain incarceration under the Reagan Tokes Law

should be the same because both situations involve a deprivation of liberty is not well-

taken. The fact that both situations involve government action which deprives a person

of liberty means only that the Due Process Clause applies to both situations, Greenholtz,

442 U.S. at 7, 99 S.Ct. 2100, 60 L.E.2d 668, and does not answer the question of what

process is due when the government maintains an offender’s incarceration under R.C.

2967.271.   Holsinger fails to articulate any reason why due process demands that

offenders facing continued confinement under the Reagan Tokes Law receive the same

process due persons facing civil commitment.
Lawrence App. No. 21CA20                                                                   25


       {¶47} Holsinger also asserts that in Vitek v. Jones, 445 U.S. 480, 100 S.Ct. 1254,

63 L.E.2d 552 (1980) (“Vitek”), the United States Supreme Court held that an inmate who

challenged the constitutionality of a statute which allowed prisoners to be transferred to

a mental hospital was entitled to certain rights, including the availability of legal counsel,

because the involuntary transfer to a psychiatric hospital implicated his liberty. Holsinger

claims “[t]hat is no different than the facts of this case” because continuing his

incarceration after the expiration of his minimum sentence “clearly would be an

involuntary hold from [his] perspective.”

       {¶48} In Vitek, a Nebraska inmate was transferred to a state mental hospital

pursuant to a state statute. Vitek at 483-484. A federal district court declared the statute

unconstitutional as applied to the inmate and permanently enjoined the state from

transferring him to the state mental hospital without following the procedures prescribed

in its judgment. Id. at 485. The procedures included “[a]vailability of legal counsel,

furnished by the state, if the inmate is financially unable to furnish his own.” Id. at 495,

quoting Miller v. Vitek, 437 F.Supp.569, 575 (D.C.Neb. 1977).

       {¶49} The Supreme Court affirmed the judgment of the district court with

modification. Id. at 497. The Supreme Court agreed with the district court that the

involuntary transfer implicated a liberty interest that is protected by the Due Process

Clause.   Id. at 487-488.     The Supreme Court also approved most of procedures

prescribed by the district court. Id. at 494-497.

       {¶50} However, the Supreme Court did not approve of the legal counsel

requirement. Four justices did not reach the issue because they concluded either that

the case was moot, id. at 500-501 (Stewart, J., dissenting, joined by Chief Justice Burger
Lawrence App. No. 21CA20                                                                 26


and Justice Rehnquist), or not ripe for review, id. at 501-506 (Blackmun, J., dissenting).

Four other justices agreed the district court went “beyond the requirements imposed by

prior cases by holding that counsel must be made available to inmates facing transfer

hearings if they are financially unable to furnish their own” and that the Supreme Court

had “not required the automatic appointment of counsel for indigent prisoners facing other

deprivations of liberty.” Id. at 496 (White, J., joined by Justices Brennan, Marshall, and

Stevens). Those justices also agreed that the Supreme Court had “recognized that

prisoners who are illiterate and uneducated have a greater need for assistance in

exercising their rights” and that it was “appropriate that counsel be provided to indigent

prisoners whom the State seeks to treat as mentally ill” because “[a] prisoner thought to

be suffering from a mental disease or defect requiring involuntary treatment probably has

an even greater need for legal assistance, for such a prisoner is more likely to be unable

to understand or exercise his rights.” Id. at 496-497. However, they agreed to modify the

district court’s opinion to conform with the separate opinion of Justice Powell. Id. at 497.

       {¶51} Justice Powell observed that it was “unlikely that an inmate threatened with

involuntary transfer to mental hospitals will possess the competence or training to protect

adequately his own interest in these state-initiated proceedings.” Id. at 498 (Powell, J.,

concurring in part). He agreed that “qualified and independent assistance must be

provided to an inmate who is threatened with involuntary transfer to a state mental

hospital.” Id. at 497. However, he did not agree that the requirement of qualified and

independent assistance demanded “that a licensed attorney be provided.” Id. at 497. He

concluded such assistance “may be provided by a licensed psychiatrist or other mental
Lawrence App. No. 21CA20                                                                 27


health professional” and “would not exclude * * * the possibility that the required

assistance may be rendered by competent laymen in some cases.” Id. at 500.

       {¶52} Holsinger’s reliance on Vitek is misplaced. Even if inmates facing continued

incarceration under the Reagan Tokes Law were due the same process as inmates

threatened with involuntary transfer to a state mental hospital under Vitek, as explained

above, Vitek requires only the provision of qualified and independent assistance, not a

licensed attorney. Id. at 497. Moreover, Vitek did not hold that the absence of a provision

for qualified and independent assistance in the Nebraska statute at issue in that case

rendered it facially unconstitutional. Rather, Vitek affirmed with modification the district

court judgment which declared the statute unconstitutional as applied to the inmate in that

case, who was transferred without such assistance. See id. at 485, 497. Thus, Vitek

does not support the position that the state must provide access to an attorney at all R.C.

2967.271(C) hearings and underlying disciplinary hearings or that the absence of a

provision in the Reagan Tokes Law providing such access renders it facially

unconstitutional.

       {¶53} For these reasons, we conclude Holsinger has failed in his burden to show

the Reagan Tokes Law violates procedural due process on its face because it fails to

afford access to counsel.

                                D. Additional Arguments

       {¶54} Holsinger argues that the Reagan Tokes Law is unconstitutional because it

does not require that the state prove to a jury beyond a reasonable doubt the basis for

maintaining an inmate’s incarceration. This argument is beyond the scope of the first

assignment of error so we need not address it. See State v. Nguyen, 4th Dist. Athens
Lawrence App. No. 21CA20                                                               28


No. 14CA42, 2015-Ohio-4414, ¶ 41 (an appellate court reviews “assignments of error and

not mere arguments”). However, we observe that in State v. Chapman, 4th Dist. Ross

No. 21CA3742, 2022-Ohio-2853, ¶ 77, we recently held that “the Reagan Tokes Law

does not violate the constitutional right to a jury trial.”

       {¶55} Holsinger also suggests that even if a jury trial is not required, the Reagan

Tokes Law violates due process because it does not require a judge to make the decision

to maintain incarceration. Even if we construed this argument to be within the scope of

the first assignment of error, in Bontrager, we rejected the contention that due process

requires that the sentencing court, rather than ODRC, conduct the R.C. 2967.271(C)

hearing and make the decision whether to maintain the offender’s incarceration.

Bontrager, 2022-Ohio-1367, 188 N.E.3d 607, at ¶ 48.           Holsinger does not address

Bontrager or offer any reason for us to depart from it.

       {¶56} Holsinger also argues that even if a judge does not have to make the

decision to maintain incarceration, the Reagan Tokes Law is unconstitutional because it

does not contain a presumption of innocence, require proof beyond a reasonable doubt,

grant inmates rights to confront and subpoena witnesses, allow inmates to appeal an

ODRC decision to maintain incarceration, or provide inmates with appointed counsel if

the state appeals an ODRC decision to release an inmate on the inmate’s presumptive

release date. These arguments are beyond the scope of the first assignment of error so

we need not address them. See Nguyen at ¶ 41.
Lawrence App. No. 21CA20                                                                29


                       E. Conclusion on First Assignment of Error

       {¶57} Holsinger failed to show the Reagan Tokes Law is unconstitutional on its

face. Thus, he has not shown the trial court erred, let alone committed plain error, when

it sentenced him under that law. Accordingly, we overrule the first assignment of error.

                           VI. CONSECUTIVE SENTENCES

       {¶58} In his second assignment of error, Holsinger contends that the trial court

failed to make the proper findings to order consecutive sentences under R.C.

2929.14(C)(4). Holsinger asserts that the trial court must make the findings at sentencing

and incorporate them into the sentencing entry, and there is “no mention of the necessary

findings in the sentencing entry.” Therefore, he asks us to vacate his consecutive

sentences and order that his sentences run concurrent with each other.

       {¶59} Under R.C. 2953.08(A)(4) “a defendant who is convicted of or pleads guilty

to a felony may appeal as a matter of right the sentence imposed upon the defendant” on

the ground that “[t]he sentence is contrary to law.” “The appellate court may increase,

reduce, or otherwise modify a sentence that is appealed under [R.C. 2953.08] or may

vacate the sentence and remand the matter to the sentencing court for resentencing” “if

it clearly and convincingly finds” that the record does not support certain findings by the

sentencing court, including consecutive sentence findings under R.C. 2929.14(C)(4), or

“[t]hat the sentence is otherwise contrary to law.” R.C. 2953.08(G)(2).

       {¶60} R.C. 2929.14(C)(4) states:

       If multiple prison terms are imposed on an offender for convictions of
       multiple offenses, the court may require the offender to serve the prison
       terms consecutively if the court finds that the consecutive service is
       necessary to protect the public from future crime or to punish the offender
       and that consecutive sentences are not disproportionate to the seriousness
Lawrence App. No. 21CA20                                                                    30


       of the offender’s conduct and to the danger the offender poses to the public,
       and if the court also finds any of the following:

                                             ***

       (c) The offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the
       offender.

       {¶61} “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing

and incorporate its findings into its sentencing entry * * *.” State v. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 37. However, the court “has no obligation

to state reasons to support its findings” and has no obligation “to give a talismanic

incantation of the words of the statute, provided that the necessary findings can be found

in the record and are incorporated into the sentencing entry.” Id. at ¶ 37. “A failure to

make the appropriate R.C. 2929.14(C)(4) findings renders a consecutive sentence

contrary to law.” State v. Brickles, 4th Dist. Pickaway No. 19CA16, 2021-Ohio-178, ¶ 7.

However, “[a] trial court’s inadvertent failure to incorporate the statutory findings in the

sentencing entry after properly making those findings at the sentencing hearing does not

render the sentence contrary to law; rather, such a clerical mistake may be corrected by

the court through a nunc pro tunc entry to reflect what actually occurred in open court.”

Bonnell at ¶ 30.

       {¶62} Holsinger’s consecutive sentences are not contrary to law because the trial

court made the requisite findings at the sentencing hearing. The trial court stated:

       [I]n finding that the 2929.14 requirements that have been satisfied in order
       to run the time consecutive in this case, the history, I think is very, very clear
       that the Prosecutor has went over on convictions of Mr. Holsinger in the
       past and time served, in that consecutive terms are necessary to protect the
       public from future crimes [sic]. It is also to punish the offender in this case
Lawrence App. No. 21CA20                                                                   31


       for a history of drug trafficking issues in this community, and now one more
       set of charges that have been convicted by a jury [sic]. Consecutive
       sentences are not disproportionate to the seriousness of the offender’s
       conduct in this case, and to the danger that he poses to the public. Uhm,
       also that the Court finds that the offender’s criminal history demonstrates
       consecutive sentences are necessary to protect the public from future
       claims or crimes by the offender * * *.

Thus, the court found that (1) consecutive service was necessary to protect the public

from future crime and to punish Holsinger (even though it only had to make one of those

two findings under R.C. 2929.14(C)(4)), (2) consecutive sentences were not

disproportionate to the seriousness of Holsinger’s conduct and to the danger he posed to

the public, and (3) Holsinger’s history of criminal conduct demonstrated that consecutive

sentences are necessary to protect the public from future crime by him, see R.C.

2929.14(C)(4)(c).    Although Holsinger suggests the record does not support these

findings, he presented no argument to that effect. And while the trial court failed to

incorporate these findings into the sentencing entry, this “clerical mistake may be

corrected by the court through a nunc pro tunc entry to reflect what actually occurred in

open court.” Bonnell at ¶ 30.

       {¶63} For the foregoing reasons, we overrule the second assignment of error.

However, pursuant to App.R. 9(E), we instruct the trial court to issue a nunc pro tunc

sentencing entry which includes the court’s consecutive sentence findings. See State v.

Williams, 4th Dist. Adams No. 19CA1090, 2019-Ohio-4873, ¶ 14 (similarly instructing a

trial court); App.R. 9(E) (“If anything material to either party is omitted from the record by

error or accident or is misstated * * * the court of appeals, on proper suggestion or of its

own initiative, may direct that omission or misstatement be corrected * * *”).
Lawrence App. No. 21CA20                                                              32


                                  VII. CONCLUSION

      {¶64} Having overruled the assignments of error, we affirm the trial court’s

judgment. However, pursuant to App.R. 9(E), we instruct the trial court to issue a nunc

pro tunc sentencing entry which includes the court’s consecutive sentence findings.

                                                               JUDGMENT AFFIRMED
                                                                WITH INSTRUCTIONS.
Lawrence App. No. 21CA20                                                                 33


                                   JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS AFFIRMED WITH INSTRUCTIONS and that
appellant shall pay the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Lawrence
County Court of Common Pleas to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed 60 days upon the bail previously posted.
The purpose of a continued stay is to allow appellant to file with the Supreme Court of
Ohio an application for a stay during the pendency of proceedings in that court. If a stay
is continued by this entry, it will terminate at the earlier of the expiration of the 60-day
period, or the failure of the appellant to file a notice of appeal with the Supreme Court of
Ohio in the 45-day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & Wilkin, J.: Concur in Judgment and Opinion.



                                          For the Court


                                          BY: ________________________
                                              Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.